FILED
                           NOT FOR PUBLICATION
                                                                                SEP 12 2018
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JOSHUA D. LAMBERT,                               No.   17-35080

              Plaintiff-Appellant,               D.C. No. 2:15-cv-01213-RSM

 v.
                                                 MEMORANDUM*
WILLIAM DENNIS, Chief and ISLAND
COUNTY,

              Defendants-Appellees.


                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ricardo S. Martinez, Chief Judge, Presiding

                          Submitted September 6, 2018**

Before:      GOODWIN, LEAVY, and SILVERMAN, Circuit Judges.

      Former Washington state pre-trial detainee Joshua D. Lambert appeals pro

se the district court’s summary judgment in Lambert’s 42 U.S.C. § 1983 action

alleging that defendants violated his constitutional rights by placing him in


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
administrative segregation, the Behavior Management Module, and on suicide

watch, confiscating his legal materials when he was no longer proceeding pro se in

his criminal trial, and denying him medical care. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Albino v. Baca, 747 F.3d 1162, 1168 (9th Cir.

2014) (en banc). We affirm.

      The district court properly granted summary judgment because Lambert

failed to provide evidence that he timely exhausted prison grievance procedures

concerning his claim. See id. at 1171-72 (Prison Litigation Reform Act mandates

that inmates exhaust all available administrative remedies); Taylor v. List, 880 F.2d
1040, 1045 (9th Cir. 1989) (“A summary judgment motion cannot be defeated by

relying solely on conclusory allegations unsupported by factual data.”); see also

Hernandez v. Spacelabs Medical Inc., 343 F.3d 1107, 1112 (9th Cir. 2003)

(nonmoving party “cannot defeat summary judgment with allegations in the

complaint, or with unsupported conjecture or conclusory statements”).

      The district court did not abuse its discretion in denying Lambert’s motion to

compel discovery. See Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002)

(standard of review; discovery rulings “will not be disturbed except upon the

clearest showing that denial of discovery results in actual and substantial prejudice

to the complaining litigant” (citation and internal quotation marks omitted)).


                                          2
      The district court did not abuse its discretion in striking as untimely

Lambert’s objections to the magistrate judge’s Report and Recommendation. See

S. Cal. Edison Co. v. Lynch, 307 F.3d 794, 807 (9th Cir. 2002) (standard of review;

describing district court’s “inherent power” to control its docket (citation and

internal quotation marks omitted)). Lambert's motion to supplement the excerpts of
record (Dkt. No. 26) is denied.

      AFFIRMED.




                                          3